Privileged & Confidential



EXHIBIT 10(xix)

























--------------------------------------------------------------------------------





McCORMICK & COMPANY, INCORPORATED


SEVERANCE PLAN FOR EXECUTIVES


Effective March 25, 2015





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Privileged & Confidential



TABLE OF CONTENTS
SECTION 1. INTRODUCTION
4
1.1
Purpose
4
1.2
Effective Date
4
 
 
 
SECTION 2. DEFINITIONS AND CONSTRUCTION
4
2.1
Definitions
4
2.2
Construction
9
 
 
 
SECTION 3. PARTICIPATION
10
3.1
Commencing Participation.
10
3.2
Duration of Participation.
10
 
 
 
SECTION 4. SEVERANCE BENEFITS
10
4.1
In General
10
4.2
Severance Pay.
11
4.3
Outplacement Service
11
4.4
Medical, Dental, and Vision Benefits.
11
4.5
Equity.
12
4.6
Annual Incentive Bonus.
14
4.7
LTPP (Former MTIP) Award.
14
4.8
Executive Compensation Plans.
15
4.9
Application of Section 4999.
15
 
 
 
SECTION 5. COVENANTS
16
5.1
In General.
16
5.2
Confidentiality.
16
5.3
Non-Competition and Non-Solicitation.
16
5.4
Nondisparagement.
16
5.5
Cooperation.
16
5.6
Company Property.
16
5.7
Forfeiture and Recoupment.
16
 
 
 
SECTION 6. RELEASE
16
6.1
In General.
16
 
 
 
SECTION 7. NATURE OF PARTICIPANT'S INTEREST IN THE PLAN
16
7.1
Status of Plan.
17
7.2
No Right to Assets.
17
7.3
Nonassignability.
17
7.4
No Rights Upon Death or Disability.
17
7.5
Not a Contract of Employment.
17
7.6
Withholding and Tax Liabilities.
17
 
 
 
 
 
 





--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Table of Contents
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



SECTION 8. ADMINISTRATION OF THE PLAN
18
8.1
Plan Administrator.
18
8.2
Powers of the Administrator.
18
8.3
Binding Effect of Decisions.
18
8.4
Agents.
18
8.5
Indemnity of the Committee.
18
8.6
Employer Information.
19
8.7
Payment on Behalf of Person Unable to Manage Affairs.
19
8.8
Amendment, Suspension, and Termination.
19
8.9
Headings.
19
8.10
Severability.
19
8.11
Successors.
19
8.12
Section 409A.
19
8.13
Governing Law and Venue.
20
8.14
Forum Selection.
20
8.15
Notices, Signature, Delivery.
21
8.16
Complete Statement of Plan.
21
 
 
 
SECTION 9. CLAIMS AND APPEALS
21
9.1
In General.
21
9.2
Time Limit on Commencing Litigation.
21
9.3
Interpretation.
23
 
 
 
EXHIBIT A. GENERAL RELEASE
24





















































--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Table of Contents
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



SECTION 1.     INTRODUCTION
1.1    Purpose.
The purpose of the Plan is to provide severance benefits to a select group of
management and highly compensated employees, within the meaning of Title I of
ERISA, whose employment is terminated under certain circumstances. The Plan is
an unfunded welfare plan.
1.2    Effective Date.
The Plan is effective for any Termination that occurs on or after the Effective
Date. No individual whose employment with the Company terminated before the
Effective Date has any right to benefits under the Plan, and no individual whose
employment with the Company terminates other than by reason of a Termination has
any right to benefits under the Plan.


SECTION 2.     DEFINITIONS AND CONSTRUCTION
2.1    Definitions.
When used in capitalized form in the Plan, the following words and phrases have
the following meanings, unless the context clearly indicates that a different
meaning is intended:
(a)
“Administrative Committee” means (1) the Compensation Committee of the Board of
Directors; or (2) any other committee or officer designated as Plan
Administrator by the Compensation Committee of the Board of Directors.

However, at or following a Change in Control, “Administrative Committee” means a
committee of three individuals selected by the Compensation Committee, as such
committee was constituted immediately before the Change in Control. If any such
individual’s employment or service with the Company terminates for any reason
(other than death), such individual shall appoint a replacement in consultation
with the remaining members of the committee; if any such individual’s employment
or service with the Company terminates due to the individual’s death, the
remaining members of the committee shall appoint a replacement.

(b)
“Annual Incentive Bonus” means the annual incentive bonus the Participant would
have received under the Omnibus Incentive Plan for the fiscal year in which he
has a Termination had: (1) all Company performance objectives been achieved for
the entire fiscal year at target levels; (2) the Participant otherwise satisfied
all conditions for payment at target amount; and (3) the Company not exercised
any negative discretion with respect to the amount of any payment under the
Omnibus Incentive Plan to reduce the payment below the target amount.





--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 4
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



Notwithstanding the foregoing, the target bonus for any “Covered Executive” (as
defined in the Omnibus Incentive Plan) shall not take into account the incentive
pool described in section IV.A.2. of the Omnibus Incentive Plan (or any
successor to such provision), and shall instead equal the target bonus that such
Covered Executive would have received based on the Company and/or individual
performance metrics that the Compensation Committee would have used as an
exercise of its negative discretion under the Omnibus Incentive Plan to
determine the actual amount of the annual bonus for such Covered Executive.
(c)
“Applicable Percentage” and “Applicable CIC Percentage” are the percentages
specified in the following table:

 
Chief Executive Officer
All Other Participants
Applicable Percentage
150%
100%
Applicable CIC Percentage
250%
200%



(d)
“Base Pay” means the Participant’s annual base salary at the rate in effect
immediately before the Participant’s Termination.

‘‘Base Pay does not include any other form of compensation, such as a
performance bonus, sign-on bonus, or any other bonus compensation, commission,
equity or other incentive compensation, contributions to the Employer’s
retirement plans (whether or not tax-qualified), annual leave, severance pay,
perquisites, ex-patriot allowances or other temporary allowances for work away
from home, or any relocation bonuses or expense reimbursements.
In the context of a termination of employment for Good Reason due to a reduction
in the employee’s base salary, the Base Pay for purposes of calculating a
Participant’s Severance Pay is the Participant’s base salary in effect
immediately before the reduction that gave rise to the Good Reason termination.
(e)
“Board of Directors” means the Board of Directors of the Company.

(f)
“Cause” means, as determined by the Administrative Committee, (i) gross
negligence or willful misconduct in connection with the performance of duties;
(ii) conviction of, or plea of nolo contendre to, a criminal offense (other than
minor traffic offenses); or (iii) material breach of any term of any employment,
consulting, or other service, confidentiality, intellectual property,
nonsolicitation or non-competition agreements, if any, between the Participant
and a McCormick Entity; provided that, if a Participant has an individual
agreement with a McCormick Entity that includes a definition of “cause,” the
definition of cause in such agreement (rather than the definition in this
Section 2.1(f)) shall apply with respect to such Participant’s rights under the
Plan.





--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 5
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



(g)
“Change in Control” means the occurrence of one or more of the following events:
 

(1)
the consolidation or merger of the Company with or into another entity where the
Company is not the continuing or surviving corporation, or pursuant to which
shares of the Company’s capital stock are converted into cash, securities or
other property, except for any consolidation or merger of the Company in which
the holders (excluding any “Substantial Stockholders” as defined in Section 4,
“Common Stock,” subsection (b)(2)(H) of the Certificate of Incorporation of the
Company as in effect as of the date hereof (the “Charter”)) of the Company’s (A)
voting common stock, (B) non-voting common stock, and (C) other classes of
voting stock, if any, immediately before the consolidation or merger shall, upon
consummation of the consolidation or merger, own in excess of 50% of the voting
stock of the surviving corporation;

(2)
any sale, lease, exchange or other transfer (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the assets of the Company;

(3)
any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) becoming the beneficial owner (as
defined in Section 4, “Common Stock,” subsection (b)(2)(C) of the Charter),
directly or indirectly, of securities of the Company representing more than 13%
(the “Specified Percentage”) of the voting power of all the outstanding
securities of the Company having the right to vote in an election of the Board
of Directors (after giving effect, to the extent applicable, to the operation of
Section 4, “Common Stock,” subsection (b) of the Charter) (including any
securities of the Company that any such person has the right to acquire pursuant
to any agreement, or upon exercise of conversion rights, warrants or options, or
otherwise, which shall be deemed beneficially owned by such person), provided,
however, that in the event that the vote limitation with respect to Substantial
Stockholders set forth in Section 4, “Common Stock,” subsection (b) of the
Charter becomes inoperative by virtue of the operation of Section 4, “Common
Stock,” subsection (b)(12) of the Charter, or otherwise, the “Specified
Percentage” shall be increased, without requirement for further action, to 35%;
or

(4)
individuals, who constitute the entire Board of Directors elected by the
Company’s stockholders at its most recent annual meeting of stockholders and any
new directors who have been appointed to the Board of Directors by a vote of at
least a majority of the directors then in office, having ceased for any reason
to constitute a majority of the members of the Board of Directors.





--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 6
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



(h)
“Change in Control Termination” means, during the period that begins six months
before a Change in Control and ends two-years after a Change in Control, the
involuntary termination of a Participant’s employment with the Company by the
Employer (other than for Cause or due to death or Disability) or the voluntary
termination of a Participant’s employment with the Company for Good Reason;
provided, however, that any Participant who terminates employment with the
Employer voluntarily without Good Reason (or is terminated involuntarily for
Cause or due to death or Disability) before the effective date of the
Participant’s termination established by the Employer has not had a Change in
Control Termination.

(i)
“Code” means the Internal Revenue Code of 1986, as amended.

(j)
“Company” means McCormick & Company, Incorporated, and any successors or
assigns.

(k)
“Disability” means (1) for Participants who also participate in the Company’s
long-term disability plan, “Totally and Permanently Disabled” within the meaning
of the Company’s long-term disability plan; and (2) for all other Participants,
disability within the meaning of the United States federal Social Security Act.

(l)
“Effective Date” means March 25, 2015.

(m)
“Eligible Employee” means an “executive officer” of the Company as defined in
the rules promulgated under the Securities Exchange Act of 1934, as amended, who
is designated by the Compensation Committee as eligible to participate in the
Plan.

(n)
“Employer” means the Company and/or any of its subsidiaries (now in existence or
hereafter formed or acquired) that have been selected by the Compensation
Committee to participate in the Plan.

(o)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

(p)
“Executive Compensation Plans” means the McCormick & Company, Incorporated 2005
Deferred Compensation Plan, the McCormick Supplemental Executive Retirement
Plan, the McCormick & Company, Incorporated Restoration Plan, the McCormick &
Company, Incorporated Defined Contribution Supplemental Executive Retirement
Plan, and any such other similar plans, as may be amended or adopted from time
to time.

(q)
“Good Reason” means a Participant’s Separation from Service as a result of the
occurrence of any of the events listed below; provided that, (A) the Participant
gives the Employer the opportunity to “cure” the conditions constituting Good
Reason by notifying the Employer within ninety (90) days of the initial
existence





--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 7
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



of the conditions constituting Good Reason, (B) the Employer fails to remedy the
conditions within thirty (30) days of the Participant’s notification, and (C)
the Participant terminates employment within thirty (30) days of the Employer’s
failure to remedy:
(1)
Re-assignment of the Participant to a position which is at a substantially lower
level in the organizational structure than his previous position, as defined by
any one or a combination of the following factors: reporting relationship,
compensation compared to others in the organization, and authority, duties and
responsibilities;

(2)
Substantial diminution in the Participant’s authority, duties or
responsibilities, or the assignment of duties and responsibilities which are
unsuitable for an individual having the position, experience and stature of the
Participant;

(3)
Substantial reduction in the Participant’s total compensation (including salary,
bonus opportunity, deferred compensation, stock options, profit sharing and
retirement programs and other benefits); provided, however, that, before a
Change in Control, a reduction that applies generally to all employees of the
Employer, for example, a reduction or elimination of the employer matching
contribution or profit sharing contribution under The McCormick 401(k)
Retirement Plan, shall not be Good Reason;

(4)
Relocation of the Participant’s principal workplace to a location which is more
than 50 miles from the Participant’s previous principal workplace; or

(5)
Any failure by the Employer to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Employer to assume
expressly and agree to perform under the Plan in the same manner and to the same
extent that the Employer would be required to perform thereunder with respect to
the Participant if the transaction or event resulting in a successor had not
taken place.

(r)
“LTPP Award” means the Long Term Performance Program (formerly the Mid-Term
Incentive Plan) award the Participant would have received under the Omnibus
Incentive Plan for the fiscal year in which he has a Termination had: (1) the
Participant otherwise satisfied all conditions for payment; and (2) the Company
not exercised any negative discretion with respect to the amount of any payment
under the Omnibus Incentive Plan.

(s)
“McCormick Entity” means the Company and any subsidiary or affiliate thereof.





--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 8
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



(t)
“Omnibus Incentive Plan” shall mean the 2007 Omnibus Incentive Plan, the 2013
Omnibus Incentive Plan, or any successor plan that may be adopted from time to
time, as applicable.

(u)
“Participant” means an Eligible Employee who is eligible to participate in the
Plan under Section 3.

(v)
“Plan” means the McCormick & Company, Incorporated Severance Plan for Executive
Officers, as set forth in this document and as amended from time to time.

(w)
“Qualifying Termination” means the involuntary termination of a Participant’s
employment with the Company by the Employer (other than for Cause, or due to
death or Disability, or, before a Change in Control, for performance reasons) or
the voluntary termination of a Participant’s employment with the Company for
Good Reason, and that is not a Change in Control Termination. A Participant who
has been notified by the Employer of his termination of employment with the
Company does not have a Qualifying Termination until the effective date of such
termination as established by the Employer. Any Participant who terminates
employment with the Employer voluntarily without Good Reason (or is terminated
involuntarily for Cause, or due to death or Disability, or, before a Change in
Control, for performance reasons) before the effective date of the Participant’s
termination established by the Employer has not had a Qualifying Termination.
The termination of employment at the end of a leave of absence or period of
short- or long-term disability as a result of a Participant’s inability or
failure to return to his prior position in accordance with applicable law is not
an involuntary termination of employment, except to the extent required by law.

(x)
“Section” means a section of this Plan and any subsections of that section.

(y)
“Section 409A” means section 409A of the Code.

(z)
“Separation from Service” means termination of a Participant’s employment
relationship with the Employer that constitutes a “separation from service”
within the meaning of Section 409A of the Code.

(aa)
“Severance Pay” has the meaning provided in Section 4.2.

(bb)
“Termination” means a Qualifying Termination or a Change in Control Termination.

(cc)
“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
and any similar state or local law.

2.2    Construction.




--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 9
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



For purposes of the Plan, unless the contrary is clearly indicated by the
context,
(a)
the use of the masculine gender shall also include within its meaning the
feminine and vice versa,

(b)
the use of the singular shall also include within its meaning the plural and
vice versa,

(c)
the word “include” shall mean to include without limitation, and

(d)
the captions of the articles, sections, or paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
its provisions.



SECTION 3.     PARTICIPATION
3.1    Commencing Participation.
An individual becomes a Participant in the Plan as of the later of (a) the date
he becomes an Eligible Employee or (b) the Effective Date.
3.2    Duration of Participation.
(a)
For Participants Who Have a Termination. An individual who becomes a Participant
and has a Termination remains a Participant until the earliest of (1) the date
on which the Participant receives his final benefit under the Plan, (2) the
deadline for executing the release referenced in Section 6.1, if the Participant
does not execute the release by such deadline, or (3) the date on which the
Participant revokes the release referenced in Section 6.1.

(b)
For Participants Who Have Not Had a Termination. An individual who becomes a
Participant and has not yet had a Termination, remains a Participant until the
earliest to occur of (1) the date on which the Participant ceases to be an
Eligible Employee (including as a result of a transfer to a non-participating
affiliate), (2) the date as of which he terminates employment other than by a
Termination, or (3) the date as of which the Plan is terminated or otherwise
amended in any way to exclude the individual’s participation under the Plan.



SECTION 4.     SEVERANCE BENEFITS
4.1    In General.
A Participant’s right to receive any severance benefit described in this
Section 4 (including the enhanced vesting arrangements in Section 4.5) is
conditioned upon the Participant (a) experiencing a Termination, (b) timely
executing and not revoking a




--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 10
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



release and waiver as provided in Section 6.1, and (c) complying with the
covenants in Section 5.
4.2    Severance Pay.
(a)
Amount. Subject to any reduction required by Section 4.2(b) (“Offset of
Severance Pay”) and/or Section 4.9 (“Application of Section 4999”), a
Participant who satisfies the conditions in Section 4.1 is entitled to receive
Severance Pay in the following amount:

(1)
For a Qualifying Termination, the Applicable Percentage multiplied by the sum of
the Participant’s Annual Incentive Bonus and Base Pay.

(2)
For a Change in Control Termination, the Applicable CIC Percentage multiplied by
the sum of the Participant’s Annual Incentive Bonus and Base Pay.

(b)
Offset of Severance Pay. The Severance Pay payable to a Participant under the
Plan will be reduced by any cash payments (including salary or wage payments)
that the Participant receives or is entitled to receive from any McCormick
Entity pursuant to (1) the WARN Act, (2) any other severance plan, program,
policy, or arrangement of any McCormick Entity, (3) any employment, severance or
separation agreement with any McCormick Entity, including any payment during or
in lieu of a notice period prior to termination of employment, and (4) any
payments otherwise required by applicable law.

(c)
Time and Form of Payment. A Participant’s Severance Pay is to be paid to the
Participant in the form of a lump sum within sixty (60) days following the
Participant’s Termination. If a Participant who has a Qualifying Termination
receives his Severance Pay, and his Qualifying Termination subsequently becomes
a Change in Control Termination, the difference between the Severance Pay
received and the Severance Pay owed for a Change in Control Termination will be
paid in the form of a lump sum to the Participant within ten (10) business days
following the Change in Control.

4.3    Outplacement Service
Subject to any reduction required by Section 4.9 (“Application of Section
4999”), a Participant who satisfies the conditions in Section 4.1 is entitled to
receive outplacement services for a period of six months, beginning on the
earlier of the Participant’s last day of employment or the date the Participant
first uses the service.
4.4    Medical, Dental, and Vision Benefits.
Following the Participant’s Termination, the Participant is entitled to elect
continuation coverage under the Company’s medical, dental, and vision plans to
the extent required by




--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 11
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
or any similar state or local law. The Company shall have no obligation to
reimburse the Participant for the applicable monthly premiums for obtaining such
COBRA continuation coverage.
Nothing in this Plan shall restrict a Participant’s eligibility to receive
benefits under a Company retiree medical plan, if the Participant is eligible
for such benefits.
4.5    Equity.
Except to the extent provided in the Omnibus Incentive Plan or otherwise
provided in this Plan, or, to the extent more favorable to the Participant, in
any option agreement, restricted stock agreement, or other agreement relating to
equity-based compensation, a Participant who has a Termination and satisfies the
conditions in Section 4.1 is entitled to the benefits (if any) described in
either subsections (a) or (b) below, as applicable) (but in no case under both
subsections (a) and (b)):
(a)
Qualifying Termination. If a Participant has a Qualifying Termination:

(1)
all outstanding stock options and stock appreciation rights (the “Option
Rights”) held by the Participant immediately before such Qualifying Termination
that would have vested, in accordance with the terms of the applicable award
agreement, during the 12-month (18-month for CEO) period following such
Qualifying Termination, will, to the extent not previously vested, immediately
vest as of the Qualifying Termination; and

(2)
all other equity-based compensation rights, including performance shares,
performance units, restricted stock units, and restricted stock, (the “Equity
Compensation Rights”) outstanding and held by the Participant immediately before
such Qualifying Termination will vest on a pro rata basis, which will be
determined by multiplying the number of unvested Equity Compensation Rights that
would have vested on each vesting date by a fraction, the numerator of which is
the number of whole months that have passed from the date of the grant of the
Equity Compensation Rights to the date of the Qualifying Termination (plus 1 if
the Participant completed at least one day of any additional month) and the
denominator of which is the number of whole months from the date of the grant of
the Equity Compensation Rights to the date the Equity Compensation Rights would
have vested under the award agreement.

For the avoidance of doubt, and solely for illustrative purposes, if a
Participant has received an Equity Compensation Right award which vests over a
period of three years with 33-1/3% vesting each year and the number of whole
months that have passed from the date of the grant of the Equity Compensation
Rights to the date of the Qualifying Termination is 6 months, then the Equity
Compensation Rights that would have vested in




--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 12
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



on the first vesting date will be multiplied by 6/12; the Equity Compensation
Rights that would have vested on the second vesting date will be multiplied by
6/24, and the Equity Compensation Rights that would have vested on the third
vesting date will be multiplied by 6/36.
Notwithstanding the foregoing, the restricted stock units of a retirement
eligible Participant will immediately become 100% vested as of the Qualifying
Termination.
If a Participant’s Qualifying Termination subsequently becomes a Change in
Control Termination, the provisions of subsection (b), below, shall be
immediately applied to any Option Rights and Equity Compensation Rights that
were unvested after application of this subsection (a).
(b)
Change in Control Termination. If a Participant has a Change in Control
Termination:

(1)
all “in-the-money” Option Rights and all other Equity Compensation Rights held
by the Participant immediately before such Change in Control Termination (other
than Option Rights and Equity Compensation Rights granted after the Change in
Control) will, to the extent outstanding at the time of the Change in Control
Termination, immediately become 100% vested; and

(2)
any Option Rights held by the Participant immediately before such Change in
Control Termination that are not in-the-money will be canceled immediately.

(c)
Time and Form of Payment.

(1)
If a Qualifying Termination occurs, the Participant’s right to exercise any
previously unexercised options will not terminate until the earlier of the date
that is five (5) years after the date such option becomes vested or the date
such option expires under the applicable award agreement (as if the Participant
had not terminated employment); and any Equity Compensation Rights will be
settled or paid immediately; provided that the restricted stock units of a
retirement eligible Participant will be delivered in accordance with the
schedule set forth in the applicable award agreement.

(2)
If a Change in Control Termination occurs, all Equity Compensation Rights shall
be settled or paid immediately; and the Participant’s right to exercise any
previously unexercised options will not terminate until the earlier of the date
that is five (5) years after the Change in Control or the date such option
expires under the applicable award agreement.






--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 13
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



For purposes of this Section 4.5: (1) “in-the-money” means, with respect to a
stock option or stock appreciation right, that the per share fair market value
of a share of the Company’s common stock (either voting or non-voting, as
applicable) immediately before the Change in Control Termination exceeds the
exercise price per share of the applicable stock option or stock appreciation
right; and (2) “retirement eligible” means attainment of age 55.
4.6    Annual Incentive Bonus.
Except to the extent that an Annual Incentive Bonus agreement or the Annual
Incentive Bonus guidelines are more favorable to the Participant, and subject to
any reduction required by Section 4.2(b) (“Offset of Severance Pay”) and/or
Section 4.9 (“Application of Section 4999”), a Participant who has a Termination
is entitled to his Annual Incentive Bonus under the Omnibus Incentive Plan for
the fiscal year in which he has a Termination multiplied by a fraction, the
numerator of which is the number of whole months in the performance year
completed by the Participant as of the date of the Termination (plus 1 if the
Participant completed at least one day of any additional month) and the
denominator of which is twelve (12). Any Annual Incentive Bonus is payable at
the time such bonuses are paid to active employees; payment will not be
accelerated.
4.7    LTPP (Former MTIP) Award.
Except to the extent provided in the Omnibus Incentive Plan or, to the extent
more favorable to the Participant, in an LTPP Award agreement(s), and subject to
any reduction required by Section 4.2(b) (“Offset of Severance Pay”) and/or
Section 4.9 (“Application of Section 4999”), a Participant who has a Termination
and satisfies the conditions of Section 4.1 is entitled to an LTPP Award in the
amount described in either subsections (a) or (b), as applicable (but in no case
under both subsections (a) and (b)).
(a)
Qualifying Termination. The LTPP Award for a Participant who has a Qualifying
Termination is the LTPP Award he would have received for any performance cycle
that is still open at the time of the Qualifying Termination, based on actual
performance through the end of the performance cycle, multiplied by a fraction,
the numerator of which is the number of whole months in the performance cycle
completed by the Participant as of the date of the Qualifying Termination (plus
1 if the Participant completed at least one day of any additional month) and the
denominator of which is the number of years in the performance cycle multiplied
by twelve (12).

(b)
Change in Control Termination. The LTPP Award for a Participant who has a Change
in Control Termination is the LTPP Award he would have received, had all
performance objectives been achieved at target, for any performance cycle that
is still open at the time of the Change in Control Termination.

(c)
Time and Form of Payment.





--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 14
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



(1)
If a Qualifying Termination occurs, the Participant’s LTPP Award is payable at
the end of the performance cycle at the time such awards are paid to active
employees; payment will not be accelerated. The stock portion of the award will
be paid in shares and the cash portion of the award will be paid in a lump sum.
If a Participant who has a Qualifying Termination receives his LTPP Award, and
his Qualifying Termination subsequently becomes a Change in Control Termination,
the difference between the LTPP Award received and the LTPP Award owed for a
Change in Control Termination will be paid in the form of a lump sum to the
Participant within ten (10) business days following the Change in Control.

(2)
If a Change in Control Termination occurs, the Participant’s LTPP Award shall be
settled or paid immediately. The stock portion of the award will be settled in
cash based on the fair market value of the stock immediately prior to the Change
of Control and the cash portion of the award will be paid in a lump sum.

4.8    Executive Compensation Plans.
A Participant who has a Termination and is a participant in an Executive
Compensation Plan will be entitled to accelerated vesting (if any) and a benefit
(if any) in an amount and at the time provided for in such Executive
Compensation Plan.
4.9    Application of Section 4999.
If any amount payable to a Participant under Section 4.2 (“Severance Pay”),
Section 4.6 (“Annual Incentive Bonus”), Section 4.7 (“LTPP (MTIP) Award”), or
otherwise as a result of the Participant’s Change in Control Termination would
constitute a “parachute payment” within the meaning of section 280G of the Code
and, but for this Section 4.9, would be subject to the excise tax imposed by
section 4999 of the Code (the “Excise Tax”), then the Participant’s payments
under the Plan will be reduced to the greatest amount that would not be subject
to the Excise Tax if, after taking into account applicable federal, state, local
and foreign income and employment taxes, the Excise Tax, and any other
applicable taxes, the Participant would retain a greater amount on an after-tax
basis following such reduction.






--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 15
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



SECTION 5.     COVENANTS
5.1    In General.
In consideration for the benefits made available under the Plan, each
Participant must agree to the covenants set forth in this Section 5 (whether or
not the Participant receives payment of the benefits contemplated by the Plan).
The covenants in this Section 5 do not supersede, restrict or otherwise limit
the Participant’s obligations under any other covenants applicable in connection
with the Participant’s employment with or service to the McCormick Entity.
5.2    Confidentiality.
Any and all inventions and discoveries that Participant makes while he is in the
employ of an Employer relating directly or indirectly to or useful in any
activity or enterprise of the Company shall belong to the Company, whether
discovered during or after regular working hours. Participant will, upon request
of the Company, make application for a patent on any such invention or discovery
that he may make, and will, upon request of the Company, make and execute any
and all assignments in writing which may be deemed by the Company as proper to
assign and transfer to the Company all the right, title and interest of the
Participant in and to any and all such patents or patent rights issued by the
United States or any other country in which the Participant may have any
interest during the term of his said employment. The Company will assume the
expenses of preparing, applying for, and registering any such patents or
assignments.
During the term of employment Employee may have been exposed to confidential,
proprietary information and trade secrets of the Company or its customers.
Participant understands that maintenance of the proprietary character of such
information to the fullest extent possible is important to the Company.
Accordingly for so long as any such confidential information and trade secrets
may remain confidential, secret, or otherwise wholly or partially protected
either during or after such employment, Participant will not use or divulge such
information except as specifically permitted by the Company.
5.3    Non-Competition and Non-Solicitation.
During the period of a Participant’s employment with an Employer, and the period
continuing after the Participant’s termination of employment (for any reason)
for the number of months that bears the same proportion to twelve months as the
Participant’s Applicable Percentage or Applicable CIC Percentage bears to 100%
(not to exceed two (2) years), Participant will not seek or accept employment,
directly or indirectly, with any entity that directly competes with the Company,
including its subsidiaries and affiliates, in its and their core product
categories, in any capacity involving the performance of services like or
related to the services that Participant performed for the Company at any time
during the past seven (7) years. In addition, Participant will not solicit for
the benefit of any competitor of the Company any entity or person who was or is
a customer or employee of the Company as of the Participant’s Termination.
5.4    Nondisparagement.
Participant will not communicate, make or cause to be made, any derogatory,
defamatory or disparaging remarks, statements or communications about the
Company or any related or affiliated entities and persons, including the
personal and/or business reputations, practices, products, services or conduct
of the Company, or any related or affiliated entities and persons; this includes
in-person communications, electronic communications, and communication via
social media websites. Likewise, no officer or director of the Company will
communicate any such information about Participant.
5.5    Cooperation.
Participant will answer any questions that may arise and make himself reasonably
available to assist the Company in its transition following Participant’s
termination of employment and to cooperate with any other reasonable requests by
the Company which may require his services after his termination of employment.
For purposes of this Section 5.5, the transition period shall be for the one (1)
year period following the Participant’s termination of employment. Participant
will not seek or be entitled to any additional compensation for such assistance
or cooperation.
5.6    Company Property.
Participant will promptly return to the Company all of its property, including
all keys, phones, computers, mobile phones, credit cards, computer and other
passwords, equipment and supplies, as well as all documents prepared by or for
the Company, and not otherwise made available to the general public.  
5.7    Forfeiture and Recoupment.
If a Participant breaches any of the covenants set forth in this Section 5 or in
any other agreement with a McCormick Entity, or as otherwise imposed by law, the
Employer has no further obligation to pay to the Participant any benefit under
the Plan, and the Participant is obligated to repay to the Employer all benefits
previously paid to, or on behalf of, the Participant under the Plan.


SECTION 6.     RELEASE
6.1    In General.
A Participant is not entitled to any benefits under this Plan unless, on or
following the effective date of the Participant’s Termination, he timely
executes, and does not subsequently revoke, a release satisfactory to the
Company releasing the Employer, the Company, its affiliates, subsidiaries,
shareholders, directors, officers, employees, representatives and agents and
their predecessors, successors and assigns from any and all employment-related
claims the Participant or his successors and beneficiaries might then have
against them (excluding any claims the Participant might then have under this
Plan or any employee benefit plan sponsored by a McCormick Entity). The release
will be substantially in the form that is attached as Exhibit A; provided,
however, that the release may be amended from time to time by the Employer and
the release upon which Plan benefits are contingent will be the release in
effect as of the Participant’s Termination; and provided further, however, that
if the Participant’s employment is governed by the laws of a non-US
jurisdiction, the form of release and waiver will be in a form provided by and
satisfactory to the Company and will waive all claims under any applicable
statute, other legislation, in tort, and for breach of contract.


SECTION 7.     NATURE OF PARTICIPANT’S INTEREST IN THE PLAN




--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 16
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



7.1    Status of Plan.
The Plan is intended to be a plan that is not qualified within the meaning of
section 401(a) of the Code and that is unfunded and “maintained by an employer
primarily for the purpose of providing benefits for a select group of management
or highly compensated employees” within the meaning of ERISA. The Plan shall be
administered and interpreted to the extent possible in a manner consistent with
that intent.
7.2    No Right to Assets.
Participation in the Plan does not create, in favor of any Participant, any
right or lien in or against any asset of any McCormick Entity. Nothing contained
in the Plan, and no action taken under its provisions, creates or will be
construed to create a trust of any kind, or a fiduciary relationship, between
any McCormick Entity and a Participant or any other person. The Company’s
promise to pay benefits under the Plan at all times remains unfunded as to each
Participant, whose rights under the Plan are limited to those of a general and
unsecured creditor of the Company.
7.3    Nonassignability.
Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate, alienate or convey in actual receipt, the amount, if any,
payable hereunder, or any part thereof, which are, and all rights to which are
expressly declared to be, unassignable and non-transferable.
7.4    No Rights Upon Death or Disability.
A Participant’s death or Disability creates no rights to payment of benefits
under the Plan and will not be treated as an involuntary termination by any
McCormick Entity.
7.5    Not a Contract of Employment.
The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between any Employer and the Participant. Such employment
is hereby acknowledged to be an “at will” employment relationship that can be
terminated at any time for any reason, or no reason, with or without cause, and
with or without notice, except as otherwise provided in a written employment
agreement. Nothing in this Plan shall be deemed to give a Participant the right
to be retained in the service of any Employer as an employee or to interfere
with the right of any Employer to discipline or discharge the Participant at any
time.
7.6    Withholding and Tax Liabilities.
Any withholding obligation under applicable tax laws may be deducted from
benefits paid under the Plan to the extent deemed necessary by the
Administrative Committee. However, the Participant will bear the cost of, and
indemnify the Company and (if




--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 17
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



different) his Employer for, any taxes and employee social security
contributions not withheld on benefits provided under the Plan, regardless of
whether withholding is required.


SECTION 8.     ADMINISTRATION OF THE PLAN
8.1    Plan Administrator.
The Administrative Committee will administer the Plan.
8.2    Powers of the Administrator.
The Administrative Committee’s powers include, but are not limited to, the
discretionary power to (a) adopt rules necessary to administer the Plan;
(b) interpret the Plan and decide all questions relating to the interpretation
of the terms and provisions of the Plan; and (c) resolve all other questions
arising under the Plan (including the power to remedy possible ambiguities,
inconsistencies, or omissions by a general rule or particular decision). The
Administrative Committee has full discretionary authority to exercise each of
the foregoing powers and any other power granted to it under the terms of the
Plan. Any individual serving on the Administrative Committee who is a
Participant shall not vote or act on any matter relating solely to himself.
8.3    Binding Effect of Decisions.
The decision or action of the Administrative Committee with respect to any
question arising out of or in connection with the administration, interpretation
and application of the Plan and the rules and regulations promulgated by the
Administrative Committee hereunder shall be final and conclusive and binding
upon all persons having any interest in the Plan.
8.4    Agents.
In the administration of this Plan, the Administrative Committee may, from time
to time, employ or designate agents and delegate to them such administrative
duties as it sees fit (including acting through a duly appointed representative)
and may from time to time consult with counsel who may be counsel to any
Employer.
8.5    Indemnity of the Committee.
All Employers shall indemnify and hold harmless the members of the
Administrative Committee, and any employee to whom duties of the Administrative
Committee may be delegated, against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Administrative
Committee or any of its members or any such




--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 18
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



employee, in which case the member(s) or employee(s) who engaged in the
misconduct shall not be eligible for indemnification.
8.6    Employer Information.
To enable the Administrative Committee to perform its functions, each Employer
shall supply full and timely information to the Administrative Committee on all
matters relating to the compensation of its Participants, the date and
circumstances of the Termination of its Participants, and such other pertinent
information as the Administrative Committee may reasonably require.
8.7    Payment on Behalf of Person Unable to Manage Affairs.
If the Administrative Committee shall find that any person to whom any amount is
payable under this Plan is unable to care for his affairs because of illness or
accident, or is a minor, any payment due (unless a prior claim therefor shall
have been made by a duly appointed guardian, committee or other legal
representative) may be paid to the spouse, a child, a parent, or a brother or
sister, or to any person deemed by the Administrative Committee to have incurred
expense for such person otherwise entitled to payment, in such manner and
proportions as the Administrative Committee may determine. The Administrative
Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any such payment shall be a complete discharge of the liabilities of the Company
under this Plan.
If a Participant dies after having a Termination, any payment of the
Participant’s Severance Pay remaining due to the Participant will be paid to the
Participant’s estate at the time such payment would otherwise be paid to the
Participant.
8.8    Amendment, Suspension, and Termination.
(a)
Subject to subsections (b), (c), and (d), below, the Board of Directors, or a
committee designated by the Board of Directors, may, at any time, amend, suspend
or terminate the Plan in whole or in part at any time with respect to any or all
Employers.

(b)
No amendment, suspension or termination of the Plan may reduce any benefit
payable to a Participant who has already experienced a Termination without his
express written consent.

(c)
Any resolution to amend or terminate the Plan that is adopted or becomes
effective during the period beginning six (6) months before a Change in Control
and ending two (2) years after a Change in Control may not adversely affect in a
material way an individual who was a Participant as of immediately before the
Change in Control, without such individual’s express written consent.

(d)
Notwithstanding the foregoing, either the Board of Directors or the
Administrative Committee may amend the Plan at any time to the extent necessary
to avoid adverse consequences under any applicable law. Any such

amendment shall, to the maximum extent possible, preserve the Plan’s benefits
for all Participants.
8.9    Headings.
The headings used in this document are for convenience of reference only and may
not be given any weight in interpreting any provision of the Plan.
8.10    Severability.
If any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part, the unlawfulness, invalidity, or
unenforceability shall not affect any other provision of the Plan, each of which
shall remain in full force and effect.
8.11    Successors.
The provisions of this Plan shall bind and inure to the benefit of the
Participant’s Employer and its successors and assigns, the Participant and his
successors and assigns.
8.12    Section 409A.
(a)
The Plan will be interpreted to ensure that the payments contemplated hereby to
be made by the Company to a Participant are exempt from or comply with Section
409A; provided, however, that nothing in this Plan will be interpreted or
construed to transfer any liability for any tax (including a tax or penalty due
as a result of a failure to comply with Section 409A) from any Participant to
any McCormick Entity or any other individual or entity.

(b)
Any payment under the Plan that is subject to Section 409A and that is
contingent on a termination of employment is contingent on a “separation from
service” within the meaning of Section 409A. Each such payment will be
considered to be a separate payment for purposes of Section 409A.

(c)
If, upon separation from service, a Participant is a “specified employee” within
the meaning of Section 409A, any payment to such Participant that is subject to
Section 409A and would otherwise be paid within six months after the
Participant’s separation from service will instead be paid in the seventh month
following the Participant’s separation from service (to the extent required by
Section 409A(a)(2)(B)(i)).

(d)
Any taxable reimbursement due under the terms of this Plan will be paid no later
than December 31st of the year after the year in which the expense is incurred
and will comply with Treas. Reg. § 1.409A-3(i)(1)(iv).

(e)
If the period during which a Participant who has a Termination has discretion to
execute or revoke a release straddles two calendar years, the Company will make
the payments that are conditioned upon the release no earlier than January 1st
of





--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 19
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



the second of such calendar years, regardless of which taxable year such
Participant actually delivers the executed release to the Company.
8.13    Governing Law and Venue.
The Plan and any related documents and matters shall be governed by and in
accordance with the laws of the State of Maryland (disregarding the choice of
law rules of any jurisdiction), except as to matters of federal law.
8.14    Forum Selection.
(a)
To the fullest extent permitted by law, any lawsuit brought in whole or in part
under section 502 of ERISA (or any successor provision) and relating to the
Plan, the lawfulness of any Plan provision or the administration of the Plan
must be filed in one of the following courts:

(1)
the United States District Court for the District of Maryland or for the
district in which the Company is headquartered;

(2)
in the case of an action brought by an individual plaintiff, the United States
District Court for the district in which such plaintiff resides; or

(3)
in the case of an action brought by more than one plaintiff, the United States
District Court for the district in which the largest number of plaintiffs (or in
the case of a putative class action, the largest number of putative class
members) resides or is reasonably believed to reside.

(b)
If any action within the scope of subsection (a) is filed in a jurisdiction
other than one of those described in subsection (a), or if any non-class action
filed in such a jurisdiction is subsequently amended or altered to add
additional plaintiffs or to add class action allegations, then the Plan, any
plaintiffs, and all alleged Plan participants must take all necessary steps to
have the action removed to, transferred to, or re-filed in a jurisdiction
described in subsection (a). Such steps may include, but are not limited to (1)
a joint motion to transfer the action or (2) a joint motion to dismiss the
action without prejudice to its re-filing in a jurisdiction described in
subsection (a), with any applicable time limits or statutes of limitations
applied as if the suit or class action allegation had originally been filed or
asserted in a jurisdiction described in subsection (a) at the same time that it
was filed or asserted in a jurisdiction not described therein.

(c)
This forum selection provision is waived if no party invokes it within 120 days
of the filing of a putative class action, the addition of plaintiffs or the
assertion of class action allegations.

(d)
This Section 8.14 does not relieve the Plan or any putative class member of any
obligation existing under the Plan or by law to exhaust administrative remedies





--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 20
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



before initiating litigation or to comply with the limitation of actions
provision set forth in Section 9.2 (“Time Limitation on Commencing Litigation”).
8.15    Notices, Signature, Delivery.
Whenever a signature, acceptance, notice or delivery of a document is required
or appropriate under the Plan, signature, notice or delivery may be accomplished
by paper or written format, by electronic means, or by default. If electronic
means are used for the signature, notice or delivery of a document hereunder,
the electronic record or confirmation of that signature, notice or delivery
maintained by or on behalf of the Administrative Committee shall for purposes of
the Plan be treated as if it was a written signature or notice and was delivered
in the manner provided herein for a written document. Similarly, to the extent
that acceptance of a document occurs by default, the Administrative Committee’s
failure to receive a rejection or opting out of a document shall for purposes of
the Plan be treated as if it was a written acceptance delivered in the manner
provided herein for a written document.
8.16    Complete Statement of Plan.
This Plan contains a complete statement of its terms. The Plan may be amended,
suspended or terminated only in writing and then only as provided in Section 8.8
(“Amendment, Suspension, and Termination”). A Participant’s right to any benefit
of a type provided under the Plan is determined solely in accordance with the
terms of the Plan. No other evidence, whether written or oral, will be taken
into account in interpreting the provisions of the Plan. Notwithstanding the
preceding provisions of this Section 8.16, for purposes of determining benefits
with respect to a Participant, this Plan will be deemed to include the
provisions of any other written agreement between the Company and the
Participant to the extent such other agreement explicitly provides for the
incorporation of some or all of its terms into this Plan.


SECTION 9.     CLAIMS AND APPEALS
9.1    In General.
The Administrative Committee will establish claims and appeals procedures for
requests for benefits under the Plan.
9.2    Time Limit on Commencing Litigation.
(a)
If a claimant wishes to file a lawsuit against the Plan (1) to recover benefits
believed due under the terms of the Plan or any law, (2) to clarify the
claimant’s right to future benefits under the Plan, (3) to enforce the
claimant’s rights under the Plan, or (4) to seek a remedy, ruling or judgment of
any kind against the Plan that relates to the Plan, the claimant must file the
suit within the Applicable Limitations Period or the suit will be time-barred.





--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 21
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



(b)
The “Applicable Limitations Period” is the period ending two years after:

(1)
In the case of a claim to recover benefits allegedly due under the Plan or to
clarify rights to future benefits from the Plan, the earliest of (A) the date
the first benefit payment was actually made; (B) the date the first benefit
payment was allegedly due; or (C) the date the Company, the Plan, or the
Administrative Committee first repudiated the alleged obligation to provide such
benefits.

A repudiation may be made in the form of a direct communication to the claimant
(e.g., denial of a claim under administrative review procedures established by
the Administrative Committee) or a more general oral or written communication
related to benefits payable under the Plan (for example, a summary plan
description, a summary of material modifications, a benefit statement, or an
agreement or offer letter);
(2)
In the case of a claim or action to enforce an alleged right under the Plan
(other than a claim for plan benefits), the date the Plan first denied the
claimant’s request to exercise such right; or

(3)
In the case of any other claim or action, the earliest date on which the
claimant knew or should have known of the material facts on which such claim or
action is based, regardless of whether the claimant was aware of the legal
theory underlying the claim or action.

(c)
If a request for administrative review under the procedures established by the
Administrative Committee is pending when the Applicable Limitations Period
expires, the Applicable Limitations Period will be extended to the date that is
60 calendar days after the final denial (including a deemed denial) of such
claim on administrative review.

(d)
The Applicable Limitations Period replaces and supersedes any limitations period
that ends at a later time and that otherwise might be deemed applicable under
state or federal law in the absence of this Section 9.2. The Applicable
Limitations Period does not extend any limitations period under state or federal
law.

(e)
The Administrative Committee may extend the Applicable Limitations Period upon a
showing of exceptional circumstances, but such an extension is at the discretion
of the Administrative Committee and is not subject to review.





--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 22
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



9.3    Interpretation.
The provisions of this Section 9 are intended to comply with section 503 of
ERISA and will be administered and interpreted in a manner consistent with such
intent.






--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 23
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



EXHIBIT A. GENERAL RELEASE
1.
In consideration for the payments and other considerations offered to me under
the McCormick & Company, Incorporated Severance Plan for Executive Officers (the
“Plan”) and deeming this General Release to be fair, reasonable, and equitable,
and intending to be legally bound hereby, I ________________________agree to and
hereby do, for myself and for each of my heirs, representatives, executors,
administrators and assigns, forever and irrevocably fully release and discharge
McCormick & Company, Incorporated (the “Company”), and any subsidiary,
affiliate, related business entity or person, employee benefit plan or fund, and
its and their respective officers, directors, employees, agents, trustees,
predecessors, successors, purchasers, assigns, and representatives, of and from
any and all complaints judgments, claims, demands, debts, actions or causes of
action, obligations, damages, and liabilities whatsoever which I now have, have
had, or may have, whether the same be known or unknown, at law, in equity, or
mixed, in any way arising out of or relating to any matter, act, occurrence,
omission, practice, conduct, policy, event, or transaction that occurred on or
before the date of this General Release. I expressly acknowledge that, except
for claims under the Workers’ Compensation Act and the unemployment insurance
law, this General Release includes, but is not limited to, any claims arising
out of or related to my employment with the Company and my separation therefrom.
I also release and waive any and all claims arising under any express or implied
contract, law (federal, state or local), rule, regulation, or ordinance,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Civil Rights Act of 1991, Executive Order 11246,
42 U.S.C. Section 1981, the Americans with Disabilities Act, the Rehabilitation
Act of 1973, the Family and Medical Leave Act, the Pregnancy Discrimination Act
of 1978, the Equal Pay Act, the Fair Labor Standards Act, the Worker Adjustment
and Retraining Notification Act of 1988, the Occupational Health and Safety Act,
the Employee Retirement Income Security Act of 1974, the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), the Older Workers Benefit
Protection Act of 1990, as amended (“OWBPA”) (except a claim relating to whether
this release or waiver is valid under the ADEA and except for any claims under
the ADEA that may arise after the date this General Release is executed by me)
and all related and/or comparable state and local laws (all as amended from time
to time).

2.
In the event that I decide in the future to commence, or attempt to commence,
any action or litigation against the Company, except as it relates to the
enforcement of any rights I may have under this General Release, or any action
challenging the legal sufficiency of this General Release under the OWBPA or
ADEA, or in connection with any charge filed with, or investigation by, the
Equal Employment Opportunity Commission (“EEOC”), this will constitute a breach
of this General Release, and I will be obligated to repay the Company all
amounts paid to me, or expended by the Company on my behalf, under the Plan. In
that event, the General Release granted by me shall nonetheless remain in
effect, unless otherwise modified by a court of competent jurisdiction.





--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 24
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



3.
I acknowledge that with this document I have been advised in writing to consult
with an attorney prior to executing this waiver of ADEA claims and that I have
been given ________ days [at least 21 days if individual is age 40 or older, and
at least 45 days if individual is age 40 or older and the termination is part of
a group termination] in which to consider entering into the waiver of the ADEA
claims, if any. If I decide to sign before the expiration of ___ days, I
acknowledge that I am doing so knowingly and voluntarily. In addition, I
acknowledge that I have been informed that I may revoke a signed waiver of the
ADEA claims for up to 7 days after executing this General Release and that to be
effective, my revocation must be in writing, signed, dated and delivered to
_________________ at the Company no later than 7 days from the date on which I
sign this General Release. If the 7th day falls on a weekend or holiday, my
revocation must be delivered the next business day.

4.
I acknowledge that I am aware that I may hereafter discover claims or facts in
addition to, or different from, those which I now know or believe to exist with
respect to the subject matter covered by this agreement and which, if known or
suspected at the time of executing this agreement, may have materially affected
this agreement or my decision to enter into it. Nevertheless, I hereby waive any
rights, claims or causes of action that might arise as a result of such
different or additional claims or facts.

5.
I acknowledge that the Company expressly denies liability of any kind to me, and
nothing contained in this agreement will be construed as an admission of any
liability.

6.
I understand that my receipt and retention of the separation benefits covered by
the Plan are contingent not only on my execution of this General Release, but
also on my continued compliance with my other obligations under the Plan,
including certain post-employment restrictive covenants.

7.
On my last day of employment, I will deliver to a Company representative, at a
location to be determined, all Company property which I have in my possession,
including all equipment and accessories, office equipment, account lists or
client contact lists, credit cards, keys, access cards, and documents, including
copies of documents.

8.
I acknowledge that the Plan and this General Release set forth the entire
agreement between me and the Company and supersedes all prior and
contemporaneous oral and written agreements and discussions. After, I execute
this General Release, it may be amended only by an agreement in writing signed
by a duly authorized representative of the Company and by me.

9.
By executing this General Release, I acknowledge that I have carefully reviewed
all of the provisions of this General Release and all the provisions of the Plan
as described in the Summary Plan Description, have not relied on any
representation or statement, oral or written, by the Company or any of its
representatives, which is not set forth in those documents, and have had the
opportunity to receive independent legal advice with respect to executing this
General Release.





--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 25
Severance Plan        Effective March 25, 2015

--------------------------------------------------------------------------------



I understand, acknowledge and agree to the terms and conditions, including the
releases and waivers, set forth in this General Release.


__________________        ________________________________________
Date                    Print Name




________________________________________
Signature






--------------------------------------------------------------------------------

McCormick & Company, Incorporated    Page 26
Severance Plan        Effective March 25, 2015